DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 01 June 2022.

Regarding Previous Claim Objections
Previous objection to claims 2, 4, 5 has been withdrawn in view of the amendment to the objected claims.
Previous objection to claim 7 has not been withdrawn. Refer to corresponding section below for further details.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-9 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-10] with respect to rejection of claims 1-2 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 7-8, Applicants argue that Wu fails to teach “wherein the biological information related to the blood pressure of the subject comprises a fat index”.
Newly found reference Yoshioka discloses, at least in Fig. 1, blood-pressure determining section 105 which processes data after acquiring images from region of interest 101 including images of face and hands [Paragraphs 73, 255]. In the processing of the data by the blood-pressure determination 105, fat index is included, as in equation 6 [Paragraphs 160, 193, 200]. Hence, the blood pressure is being determined from a biological information such as the fat index of the user.

Regarding claim 2, on pages 9-10, Applicants argue that the combination of Wu and Li fails to teach “obtaining BMI and the fat index”.
Newly found reference Schindler discloses a system where, from images of patient, BMI and fat index are determined [Paragraph 16]. Hence, a person having ordinary skills in the art would recognize that the regression model used in Li will also use the fat index as it does with the BMI.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-9 have been amended. Thus, claims 1-9 are presented for examination.

Claim Objections
Claim 7 is objected to because of the following informalities:

For claim 7:
In line 3, expand acronym “BMI” and enclose it by parenthesis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication No. 2019/0246917) in view of Yoshioka et al. (US Patent Application Publication No. 2016/0100766).

Regarding claim 1, Wu teaches a method for evaluating systolic and diastolic blood pressures of a subject (Figs. 1-2), performed by a processing module coupled to an image capturing module (camera 204), wherein the image capturing module [(at least one image, thus multiple images, are obtained of the face and palm of subject [Paragraphs 14, 20, 33 | step 102]), the method comprising:
by the processing module, obtaining a biological information related to blood pressure of the subject according to the multiple images of the hand and the face captured by the image capturing module (from the images, pulse transit time and interbeat interval are obtained [Paragraph 14 | steps 112 and 114]); and
by the processing module, obtaining prediction results of the systolic and diastolic blood pressures of the subject according to the biological information related to blood pressure of the subject (thus the systolic and diastolic pressures are determined [Paragraph 14 | steps 1122 and 116]).
Although not explicitly recited about continuously, a person having ordinary skills in the art would recognize that camera 204 is constantly taking images of the subject 202.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that camera i204 is constantly acquiring images (as taught by Wu) for the purpose of having several images of the subject.
However, Wu does not explicitly mention wherein the biological information related to the blood pressure of the subject comprises a fat index.
Yoshioka teaches, in a similar field of endeavor of medical systems, the following:
wherein the biological information related to the blood pressure of the subject comprises a fat index (it is disclosed, at least in Fig. 1, blood-pressure determining section 105 which processes data after acquiring images from region of interest 101 including images of face and hands [Paragraphs 73, 255]. In the processing of the data by the blood-pressure determination 105, fat index is included, as in equation 6 [Paragraphs 160, 193, 200]. Hence, the blood pressure is being determined from a biological information such as the fat index of the user).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Wu) by comprising fat index (as taught by Yoshioka) for the purpose of more accurately measuring the blood pressure of the user (Yoshioka – Paragraph 90).

Regarding claim 3, Wu further teaches the method for evaluating the systolic and diastolic blood pressures of the subject of claim 1, further comprising: by the processing module, obtaining a blood pressure time domain biological information of the subject according to the multiple images of the hand and the face captured by the image capturing module; and by the processing module, obtaining measuring results of the systolic blood pressure and the diastolic blood pressure of the subject according to the blood pressure time domain biological information (image pulse transit time is calculated from the images for the determination of the pressures [Paragraphs 14]).

Regarding claim 4, Wu further teaches the method for evaluating the systolic and diastolic blood pressures of the subject of claim 3, wherein, by the processing module, obtain the blood pressure time domain biological information of the subject according to the multiple images of the hand and the face captured by the image capturing module comprises:
for each one of the multiple images of the hand and the face, by the processing module, respectively obtaining a face average green channel value of the face of the subject and a hand average green channel value of the hand of the subject according to the multiple images of the hand and the face (green channel average value is determined for the obtained images);
by the processing module, obtaining a time domain waveform related to a heartbeat pulse wave of the subject according to the face average green channel value and the hand average green channel value (an image pulse transmits time of the filtered signal, and calculating an inter-beat interval of the filtered signal, are thus calculated from the green channel value [Paragraph 14]); and
by the processing module, obtaining the blood pressure time domain biological information according to multiple peak-to-peak distance in the time domain waveform, wherein the blood pressure time domain biological information comprises multiple pulse wave peaks, multiple pulse wave valleys, and multiple pulse transit time (PTTs) of the subject (as shown in Fig. 3, peak to peak values of the PTTs are considered for the determination of the pressures and of the image pulse transmit time).

Regarding claim 5, Wu further teaches the method for evaluating the systolic and diastolic blood pressures of the subject of claim 4, wherein after for each one of the multiple images of the hand and the face, by the processing module, respectively obtaining the face average green channel value of the face of the subject and the hand average green channel value of the hand of the subject according to the multiple images of the hand and the face further comprising:
by the processing module, obtaining a face image Remote PhotoPlethysmoGraphy (rPPG) and a hand image rPPG according to the face average green channel value and the hand average green channel value ([Fig. 1 is based on PPG, thus each of the obtained images are also based on said PPG]); and
by the processing module, calculating a face time domain waveform and a hand time domain waveform related to the heartbeat pulse wave of the subject according to the face image rPPG and the hand image rPPG (thus the image pulse transmits time of the filtered signal, and calculating an inter-beat interval of the filtered signal, are calculated from the PPG value [Paragraph 14]).

Regarding claim 6, Wu further teaches the method for evaluating the systolic and diastolic blood pressures of the subject of claim 3, wherein by the processing module, obtaining the measuring results of the systolic blood pressure and the diastolic blood pressure of the subject according to the blood pressure time domain biological information comprises:
by the processing module, obtaining the measuring result of the systolic and diastolic blood pressures of the subject according to the blood pressure time domain biological information and a PTT of the subject (as shown in Fig. 3, peak to peak values of the PTTs are considered for the determination of the pressures and of the image pulse transmit time).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication No. 2019/0246917) in view of Yoshioka et al. (US Patent Application Publication No. 2016/0100766) and further in view of Li (US Patent Application Publication No. 2018/0075209) and Schindler (Patent Application Publication No. 2019/0262664).

Regarding claim 2, the combination of Wu and Yoshioka teaches all the limitations recited in claim 1.
However, the combination of Wu and Yoshioka does not explicitly mention wherein before obtaining the prediction results of systolic and diastolic blood pressures of the subject according to the biological information related to blood pressure of the subject, further comprising: by the processing module, obtaining a BMI (body mass index) and the fat index of the subject according to one of the multiple images of the hand and the face; and by the processing module, obtaining features required for a blood pressure regression prediction model of the subject according to the BMI and the fat index of the subject.
Li teaches, in a similar field of endeavor of medical systems, the following:
wherein before obtaining the prediction results of systolic and diastolic blood pressures of the subject according to the biological information related to blood pressure of the subject, further comprising: by the processing module, obtaining a BMI (body mass index) [module, obtaining features required for a blood pressure regression prediction model of the subject according to the BMI [(it is disclosed a system [Fig. 1] wherein, for the diastolic and systolic blood pressures, multiple BMIs are considered as in steps 110-140 [Abstract | Paragraph 7]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Wu) by comprising fat index (as taught by Yoshioka) by using BMI for determining blood pressures (as taught by Li) for the purpose of developing a system with higher capabilities of blood pressure determination (Li – Paragraph 5).
But, the combination of Wu, Yoshioka and Li does not explicitly mention and the fat index.
Schindler teaches, in a similar field of endeavor of medical systems, the following:
and the fat index (it is disclosed a system where, from images of patient, BMI and fat index are determined [Paragraph 16]. Hence, a person having ordinary skills in the art would recognize that the regression model used in Li will also use the fat index as it does with the BMI).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Wu) by comprising fat index (as taught by Yoshioka) by using BMI for determining blood pressures (as taught by Li) by including the fat index (as taught by Schindler) for the purpose of incorporating more parameters for the determination of blood pressure (Schindler – Paragraph 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication No. 2019/0246917) in view of Yoshioka et al. (US Patent Application Publication No. 2016/0100766) and further in view of Li (US Patent Application Publication No. 2018/0075209).

Regarding claim 7, the combination of Wu and Yoshioka teaches all the limitations recited in claim 1.
However, the combination of Wu and Yoshioka does not explicitly mention by the processing module, calculating multiple face BMI features of the subject according to a face area image from the multiple images of the hand and the face; and by the processing module, obtaining the measuring result of the systolic and diastolic blood pressures of the subject according to the multiple face BMI features.
Li teaches, in a similar field of endeavor of medical systems, the following:
by the processing module, calculating multiple face BMI features of the subject according to a face area image from the multiple images of the hand and the face; and by the processing module, obtaining the measuring result of the systolic and diastolic blood pressures of the subject according to the multiple face BMI features (it is disclosed a system [Fig. 1] wherein, for the diastolic and systolic blood pressures, multiple BMIs are considered as in steps 110-140 [Abstract | Paragraph 7]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Wu) by comprising fat index (as taught by Yoshioka) by using BMI for determining blood pressures (as taught by Li) for the purpose of developing a system with higher capabilities of blood pressure determination (Li – Paragraph 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication No. 2019/0246917) in view of Yoshioka et al. (US Patent Application Publication No. 2016/0100766) and further in view of Li (US Patent Application Publication No. 2018/0075209) and Ramic (US Patent Application Publication No. 2016/0253549).

Regarding claim 8, the combination of Wu, Yoshioka and Li teaches all the limitations recited in claim 7.
However, the combination of Wu, Yoshioka and Li does not explicitly mention wherein the multiple face BMI features comprise a first ratio of a distance from a middle point of eyes to a center of lips and a face width corresponding lip's height; a second ratio of a face width W3 corresponding to eye's height and a face width corresponding lip's height; a third ratio of a distance from the middle point of eyes to a center of a chin and a face height; an average width of a right eye width and a left eye width, and an eyelid height.
Ramic teaches, in a similar field of endeavor of imaging systems, the following:
wherein the multiple face BMI features comprise a first ratio of a distance from a middle point of eyes to a center of lips and a face width corresponding lip's height; a second ratio of a face width W3 corresponding to eye's height and a face width corresponding lip's height; a third ratio of a distance from the middle point of eyes to a center of a chin and a face height; an average width of a right eye width and a left eye width, and an eyelid height (as in Fig. 1, once a face is acquired by an image, several feature analysis are performed including the different points of interest within the face [Paragraph 77]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Wu) by comprising fat index (as taught by Yoshioka) by using BMI for determining blood pressures (as taught by Li) by determining ratios of the face (as taught by Ramic) for the purpose of measuring face parameters (Ramic – Paragraph 11).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication No. 2019/0246917) in view of Yoshioka et al. (US Patent Application Publication No. 2016/0100766) and further in view of Sugita et al. (US Patent Application Publication No. 2016/0371542).

Regarding claim 9, the combination of Wu and Yoshioka teaches all the limitations recited in claim 1.
However, the combination of Wu and Yoshioka does not explicitly mention when determining the multiple images of the hand and the face are not obtained, generating and transmitting a notification message to the image capturing module to notify the subject to move his or her hand and face to a filming range of the image capturing module.
Sugita teaches, in a similar field of endeavor of imaging systems, the following:
when determining the multiple images of the hand and the face are not obtained, generating and transmitting a notification message to the image capturing module to notify the subject to move his or her hand and face to a filming range of the image capturing module (it is disclosed a system [Figs. 1-2] wherein, when an image is not being acquired, a subject is directed to change position in order to be seen by the camera [Paragraphs 104-106).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Wu) by comprising fat index (as taught by Yoshioka) by directing subject to correctly pose for images (as taught by Sugita) for the purpose of accurate acquiring images of a subject (Sugita – Paragraph 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 2, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633